Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending. 

Allowable Subject Matter
Claim(s) 4, 7, 9, 10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.    The system of claim 2, wherein the operation component is further configured to select a transaction from the write-set, the differential state, and the consolidated state based on an isolation level.
7.    The system of claim 6, wherein the operation component is further configured to determine that a key has not been previously added to one of the write-set, the differential state, and the consolidated state based on performing an extant inquiry operation.
9.    The system of claim 6, wherein the operation component is further configured to determine whether the write operation is aborted or committed, wherein when the write operation is aborted, a replica operation instance and a transaction instance are discarded, and wherein when the write operation is committed, a result of the transaction is persisted in the differential state.

13.    The method of claim 11, wherein the isolation level for the read operation is a read committed from snapshot, wherein the value for the key is a value committed when the read operation started in a transaction such that the value is a most recently committed value for the key before the read operation started.
14.  The method of claim 11, wherein the isolation level for the read operation is a read committed, wherein the value for the key is a value retrieved upon acquiring a short duration lock on the key, such that no modifications to the key are executed during the read operation.  
15.  The method of claim 11, wherein the isolation level for the read operation is a read repeatable, wherein the values for the key is a value retrieved upon acquiring a long duration lock on the key, wherein the long duration lock on the key is released during commitment or abortion of a transaction.  

Allowable Subject Matter
Claims 16-20 are allowed.
16.    A computer implemented method for executing a write operation on replicable differential data stores, the method comprising:
accessing a write operation request, the write operation request having a key for a write operation 
on a replicable differential data store having a write-set, a differential state, and a consolidated state, 
wherein the write-set comprises an uncommitted write for an in-flight transaction, 

wherein the consolidated state comprises a result set of previously committed transactions;
generating a transaction instance, of the write operation, for the write-set, the transaction instance comprising a modification to the key; and
determining that the write operation is committed, wherein when the write operation is committed, a result of the transaction is persisted in the differential state.
17.    The method of claim 16, wherein upon accessing a write operation request, the method further comprises:
generating a replica operation instance for the write operation request, the replica operation instance having one or more instances comprising instructions for replication operations on a replica node;
communicating the replica operation instance such that the replica operation instance is executable on a replica node; and
discarding the replica operation instance when the write operation is aborted.
18.    The method of claim 17, wherein the replica operation instance comprises
at least one of:
a redo instance, wherein the redo instance comprises redo information comprising instructions for a redo recovery operation to redo the write operation; or
an undo instance, wherein the undo instance comprises undo information comprising instructions for an undo recovery operation to undo the write operation.
19.    The method of claim 16, further comprising: acquiring an intent write lock on the differential state; and acquiring a write lock on the key.

an insert transaction that corresponds to an inserted version; an add transaction that corresponds to an add version;
an update transaction that corresponds to a version chain comprising a delete version and an inserted version; and
a remove transaction that corresponds to a deleted version.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Merriman (US 2014/0164831) in view of Rozas (US 2013/0326153).        
	Regarding claim 1, Merriman discloses:
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; 
	Merriman, paragraphs 147 and 149-152

a write-set, a differential state, and a consolidated state 
see below. 


Merriman, [0100] According to one embodiment, a plurality of nodes can be organized in groups of nodes in which data is stored and replicated across the nodes of the set. Each group can be configured as a replica set. In another embodiment, one or more nodes are established as primary nodes that host a writable copy of the database. 
Merriman, [0120] Replication from primary to secondary nodes can include a commitment operation. 
Examiner note: regarding differential see Merriman [0013] below. 

wherein the write-set comprises an uncommitted write
Merriman, [0120] According to one embodiment, the primary node also maintains an undo log that facilitates reversal of transactions performed on its database. Uncommitted transactions, for example, may need to be rolled back during failover situations. Replication from a primary to secondary nodes can include a commitment operation. wherein the differential state comprises a result set of currently committing transactions, and
Merriman [0014] According to one embodiment of the present invention, the method further comprises an act of permitting read operations from the plurality of nodes to occur with data corresponding to uncommitted write operations. 

an in-flight transaction, 
Merriman discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rozas discloses:
writes that have occurred during in-flight, uncommitted transactions. The control mechanism can therefore further use the thread state information to determine and control whether uncommitted transactions of threads relating to the cache location are to be rolled back.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Merriman to obtain above limitation based on the teachings of Rozas for the purpose of determining  whether uncommitted transactions of threads relating to the cache location are to be rolled back.  

wherein the differential state comprises a result set of currently committing transactions
	Merriman [0013], According to another embodiment of the invention, the act of replicating from the primary node the write operations to the plurality of nodes, includes an act of committing the write operation in response to an acknowledgement of the write operation from the majority of nodes responsible for the written data. According to another embodiment of the invention, the act of replicating from the primary node the write operations to the plurality of nodes, includes an act of committing the write operation in response to an acknowledgement of the write operation from a threshold number of the nodes responsible for the written data.

wherein the consolidated state comprises a result set of previously committed transactions.
	Merriman [0036], In one embodiment, write operations are only committed once a majority of the nodes in a replica set have performed the operation. Any committed operation is viewed as a durable write as the operation will not be lost in the event of failover operations. The .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merriman and Rozas and further in view of Wan (US 2014/0082437).         
	Regarding claim 2, the combination of Merriman and Rozas discloses the elements of the claimed invention as noted but does not disclose further comprising an operation component configured to perform a read operation, wherein the read operation is configured to access one or more of the write-set, the differential state, and the consolidated state of the replicable differential data store.  However, Wan discloses:
	Wan [0019] FIG. 8B depicts a process for reading modified write data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Merriman and Rozas to obtain above limitation based on the teachings of Wan for the purpose of reading stored data.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merriman, Rozas and Wan and further in view of Burchall (US 2014/0337393).           
	Regarding claim 3, the combination of Merriman, Rozas and Wan discloses the elements of the claimed invention as noted but does not disclose wherein the operation component is further configured to determine an isolation level for the read operation, wherein the isolation level instructs on how to perform the read operation.  However, Burchall discloses:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Merriman, Rozas and Wan to obtain above limitation based on the teachings of Burchall for the purpose of providing a method of performing a read statement.   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merriman, Rozas and Wan and further in view of Bhardwaj  (US 9,286,344). 
	Regarding claim 5, the combination of Merrima, Rozas and Wan discloses the elements of the claimed invention as noted but does not disclose wherein the operation component is further configured to retrieve a value for a key in the read operation from one of the write-set, the differential state, and the consolidated state.  However, Bhardwaj discloses:
Bhardwaj col 11, lines 15-30, FIG. 5 is a flow chart illustrating a method for performing a subsequent read operation for metadata on a node after a previous write operation for the metadata has been committed for that node, where no new nodes are introduced into the ring structure prior to performing the subsequent read operation. Initially a request is made by a key which is used to help identify the first node on which the read operation is to be performed. A hashing algorithm is applied to the key to determine the first node on which to perform the I/O operation. For purposes of example, the first node identified for the read operation will be the same as the first node identified for the previous write operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Merrima, Rozas and Wan to obtain above limitation based on the teachings of Bhardwaj for the purpose of for performing a subsequent read operation for metadata on a node after a previous write operation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merriman, Rozas and further in view of Harvey (US 9,053,027).  
	Regarding claim 6, the combination of Merriman and Rozas discloses the elements of the claimed invention as noted but does not disclose further comprising an operation component configured to perform a write operation, wherein the write operation is configured to be committed to one of the write-set, the differential state, and the consolidated state.  However, Harvey discloses:
Harvey, col 11, lines 1-10, When a cache update occurs, and processing is performed to transactionally commit one or more write operations for that transaction to persistent memory on one SP, the techniques herein also provide for transactionally committing those one or more write operations to persistent memory on the other SP. 
.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merriman, Rozas and Harvey and further in view of Blea (US 2009/0132753).  
	Regarding claim 8, the combination of Merriman, Rozas and Harvey discloses the elements of the claimed invention as noted but does not disclose wherein the operation component is further configured to communicate a replica operation instance comprising a redo instance and an undo instance such that the write operation is replicated to a replica node.  However, Blea discloses:
	Blea, abstract, A method for replicating a volume of data including UNDO and REDO data replication commands includes identifying a current state of the database through a point in time (PIT) copy of all volumes to be affected, ensuring that enough storage volume is identified to carry out the point in time copies and if not, the appropriate user warning issued notifying the user that the UNDO or REDO functions will not be available for a particular session.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Merriman, Rozas and Harvey to obtain above limitation based on the teaching of Blea for the purpose of replicating a volume of data.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman in view of Bhardwaj and further in view of Rozas.  
	Regarding claim 11, Merriman discloses:

see below
a replicable differential data store, 
Merriman, [0100] According to one embodiment, a plurality of nodes can be organized in groups of nodes in which data is stored and replicated across the nodes of the set. Each group can be configured as a replica set. In another embodiment, one or more nodes are established as primary nodes that host a writable copy of the database. 
Merriman, [0120] Replication from primary to secondary nodes can include a commitment operation. 
Examiner note: regarding differential see Merriman [0013] below

to identify a value for a key in a read operation, 
Merriman discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Bhardwaj discloses:
Bhardwaj col 11, lines 15-30, FIG. 5 is a flow chart illustrating a method for performing a subsequent read operation for metadata on a node after a previous write operation for the metadata has been committed for that node, where no new nodes are introduced into the ring structure prior to performing the subsequent read operation. Initially a request is made by a service VM for performing a read operation on metadata as shown at 501. The request includes a key which is used to help identify the first node on which the read operation is to be performed. A hashing algorithm is applied to the key to determine the first node on which to perform the I/O operation. For purposes of example, the first node identified for the read operation will be the same as the first node identified for the previous write operation.


wherein the write-set comprises an uncommitted write 
Merriman, [0120] According to one embodiment, the primary node also maintains an undo log that facilitates reversal of transactions performed on its database. Uncommitted transactions, for example, may need to be rolled back during failover situations. Replication from a primary to secondary nodes can include a commitment operation. wherein the differential state comprises a result set of currently committing transactions, and
Merriman [0014] According to one embodiment of the present invention, the method further comprises an act of permitting read operations from the plurality of nodes to occur with data corresponding to uncommitted write operations. 

for an in-flight transaction, 
Merriman discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Rozas discloses:
Rozas, [0011] The thread state information may further include information about speculative activity of the individual threads, such as reads and writes that have occurred during in-flight, uncommitted transactions. The control mechanism can therefore further use the thread state information to determine and control whether uncommitted transactions of threads relating to the cache location are to be rolled back.
uncommitted transactions of threads relating to the cache location are to be rolled back.  

wherein the differential state comprises a result set of currently committing transactions, and 
Merriman [0013], According to another embodiment of the invention, the act of replicating from the primary node the write operations to the plurality of nodes, includes an act of committing the write operation in response to an acknowledgement of the write operation from the majority of nodes responsible for the written data. According to another embodiment of the invention, the act of replicating from the primary node the write operations to the plurality of nodes, includes an act of committing the write operation in response to an acknowledgement of the write operation from a threshold number of the nodes responsible for the written data.

wherein the consolidated state comprises a result set of previously committed transactions; and
Merriman [0036], In one embodiment, write operations are only committed once a majority of the nodes in a replica set have performed the operation. Any committed operation is viewed as a durable write as the operation will not be lost in the event of failover operations. The write operations are also durable in the sense that node failures, communications failures and network partitions should not compromise the durable operation. Acknowledgement of replicated operations can take place based on executing a return error operation.


Bhardwaj col 11, lines 15-30, FIG. 5 is a flow chart illustrating a method for performing a subsequent read operation for metadata on a node after a previous write operation for the metadata has been committed for that node, where no new nodes are introduced into the ring structure prior to performing the subsequent read operation. Initially a request is made by a service VM for performing a read operation on metadata as shown at 501. The request includes a key which is used to help identify the first node on which the read operation is to be performed. A hashing algorithm is applied to the key to determine the first node on which to perform the I/O operation. For purposes of example, the first node identified for the read operation will be the same as the first node identified for the previous write operation.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Merriman, Bhardwaj and Rozas and further in view of Stefani (US 7,653, 665).  
	Regarding claim 12, the combination of Merriman, Bhardwaj and Rozas discloses the elements of the claimed invention as noted but does not disclose determining an isolation level for the read operation, the read operation comprising the key, wherein the isolation level instructs on how to perform the read operation; apply a plurality of isolation visibility rules for executing the read operation, wherein the isolation visibility rules correspond to the isolation level for the read operation; and communicating the value for the key.  However, Stefani discloses:
	Stefani, col 8, lines 50 – col 6, line 5, Auxiliary table scans are performed under the read committed isolation level, independently of the isolation level settings of the current transaction. The isolation level of read committed restricts DBMS transactions to reading only data that has isolation level has the effect of blocking a transaction's read operation when the data is exclusively locked by another transaction. This prevents the DML plan from reading uncommitted data, as it would easily lead to data corruption. For example, this may occur when a transaction reads data that is being changed by another transaction that has not yet been committed or rolled back. Referring to the timeline below of a transaction on the database of FIG. 1, User 2 reads Customer A's address as Hickory St, when in fact, the User 1 transaction was changing Customer A's address and had not finished the transaction. User 1 would ultimately change Customer A's address back before committing. This caused User 2 to read, and possibly subsequently act on, incorrect data. This is commonly referred to as a "dirty read."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of to obtain above limitation for the purpose of performing auxiliary table scans.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
2/9/2001